Appellant was tried and convicted in the court below for keeping open his house after midnight on Saturday night and before five o'clock a.m. of the following Monday and selling intoxicating liquors, he, the said Celli, being a liquor dealer and having a license authorized by the Act of the Thirtieth Legislature, and was then and there engaged in the sale of liquors, beers, etc., in quantities less than a quart, and his punishment assessed at a fine of $25.
We find in the record a statement of the facts, but the same is not signed and approved by the judge trying the case and in this state of the record we can not consider the same.
In the motion for a new trial appellant complains that the court erred in refusing to charge the jury as requested by appellant to the effect that they would disregard the hearsay testimony that had been offered on the part of the State; and, second, that the court erred in not granting a new trial because the evidence was wholly insufficient to support the verdict. Neither of these grounds can be considered in the absence of a statement of facts.
The bill of indictment seems to be in conformity with the usual precedents and in the absence of a statement of facts there is nothing in the record that can be revised.
The judgment of the lower court, therefore, is affirmed.
Affirmed.
                          ON REHEARING.                       November 16, 1910.